Exhibit 99 General Electric Capital Corporation Condensed Statement of Earnings Three months ended December 31 Twelve months ended December 31 (In millions, Unaudited) V % V % Revenues Revenues from services $ Sales of goods 44 Total revenues (4)% (5)% Costs and expenses Costs of sales, operating and administrative expenses Interest Investment contracts, insurance losses and insurance annuity benefits 35 45 Provision for losses on financing receivables Total costs and expenses (17)% (14)% Earnings (loss) from continuing operations before income taxes F F Benefit for income taxes Earnings from continuing operations 47 F F Earnings (loss) from discontinued operations, net of taxes 26 Net earnings 73 F 42% Less net earnings (loss) attributable to noncontrolling interests 25 16 15 Net earnings attributable to GECC $ $ F $ $ 42% Amounts attributable to GECC: Earnings from continuing operations $ $ 99 F $ $ F Earnings (loss) from discontinued operations, net of taxes 26 Net earnings attributable to GECC $ $ F $ $ 42% General Electric Capital Corporation Summary of Operating Segments Three months ended December 31 Twelve months ended December 31 (In millions, Unaudited) V % V % Revenues Commercial Lending and Leasing (CLL)(a) $ $ (5)% $ $ (11)% Consumer(a) 4% 1% Real Estate (18)% (7)% Energy Financial Services (44)% (8)% GE Capital Aviation Services (GECAS)(a) 9% 12% Total segment revenues (3)% (4)% GECC corporate items and eliminations Total Revenues $ $ (4)% $ $ (5)% Segment profit CLL(a) $ $ 61% $ $ 61% Consumer(a) F 85% Real Estate 31% (13)% Energy Financial Services 33 31 6% 73% GECAS(a) 53% 18% Total segment profit F 94% GECC corporate items and eliminations Earnings from continuing operations attributable to GECC $ $ 99 F $ $ F Earnings (loss) from discontinued operations, net of taxes, attributable to GECC 26 F U Net earnings attributable to GECC $ $ F $ $ 42% (a) Effective January 1, 2010, we transferred the Transportation Financial Services business from GECAS to CLL and the Consumer business in Italy from Consumer to CLL. Prior-period amounts were reclassified to conform to the current-period’s presentation. General Electric Capital Corporation Condensed Statement of Financial Position December 31, December 31, (In billions, Unaudited) Assets Cash & marketable securities $ $ Inventories Financing receivables - net Property, plant & equipment - net Goodwill & intangible assets Other assets Assets of businesses held for sale Assets of discontinued operations Total assets $ $ Liabilities and equity Borrowings and bank deposits $ $ Investment contracts, insurance liabilities and insurance annuity benefits Other liabilities Liabilities of businesses held for sale Liabilities of discontinued operations GECC shareowner's equity Noncontrolling interests Total liabilities and equity $ $
